Citation Nr: 1436613	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for L5-S1 injury, postoperative.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to extra-schedular ratings for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in pertinent part, denied a disability evaluation greater than 20 percent for the service-connected low back disability.  

During the current appeal, and specifically in September 2012, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the appellant's claims file.  

The issues of entitlement to extra-schedular ratings for service-connected disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have incapacitating episodes of thoracolumbar intervertebral disc syndrome having a total duration of at least four weeks; forward flexion of the thoracolumbar spine at 30 degrees or less; ankylosis of the thoracolumbar spine or any associated neurological pathology (except for the already service-connected neuropathy of his right and left lower extremities).  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for L5-S1 injury post-operative are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through the August 2010 and September 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2010 and September 2010 letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the August 2010 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were obtained in September 2010, September 2011 and most recently, in May 2012.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2013).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

The Veteran contends that his L5-S1 injury postoperative is more disabling than contemplated by the current 20 percent disability evaluation.  His low back disability has been rated as 20 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

He was afforded a VA orthopedic examination in September 2010, at which time he provided his military and medical history and noted that he had undergone two back surgeries several years ago and had been doing fine until early 2010 when his job description at the sanitation company he worked at changed, and instead of picking up trash while walking outside the truck, he was required drive the truck and remain seated while the car mechanically picked up trash cans.  According to the Veteran, because the nature of his duties changed and became sedentary, and his new job entailed being shaken around in the driver's seat, his back condition worsened to the point that he had to be hospitalized in May 2010.  The examiner reviewed the VA treatment records during the Veteran's hospitalization, and took note of the emergency department assessment note which indicated that the Veteran presented at the hospital with acute pain secondary to a work-related injury that occurred as he was stepping out of a truck.  The treatment report further reflected that the Veteran reported that his left leg had "locked up" resulting in an inability to move his hip.  The VA treatment records reviewed by the VA examiner demonstrate that the Veteran continued to present for follow-up treatment of his back and lower extremities until August 2010, at which time he reported that he had been virtually pain free for most of that month.  During this treatment visit, the Veteran did report occasional intermittent issues which bring about pain and inflammation in the back and cause him to stop and rest for a couple of days.  

At the VA examination, the Veteran reported to experience decreased motion, stiffness, muscle spasms and ongoing daily pain in his lower back that was moderate in severity and stabbing in nature.  The Veteran stated that the pain radiates to his right buttock and his left leg.  He further reported to experience incapacitating episodes of spine disease within the last year, noting that he remained in bed for one week when he first injured himself in May 2010.  Upon physical examination of the spine, the examiner described the posture and head position as normal, and noted no signs of gibbus, kyphosis, lumbar lordosis, reverse lordosis, scoliosis, or ankyloses in the thoracolumbar spine.  The examiner further noted no muscle spasms, localized tenderness or guarding severe enough in the lower back that could to be responsible for an abnormal gait or spinal contour.  The examiner noted that the Veteran had flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Although the examiner observed objective evidence of pain on active range of motion, as well as following repetitive motion, he did not observe additional limitation of motion following repetitive movement.  The Veteran also underwent an x-ray of the lumbar spine, the impression of which reflected mild diffuse loss of disc heights with tiny endplate spurs and minor lower segment facet arthritis, but was absent for significant abnormalities.  Based on his evaluation of the Veteran, as well as his review of the claims file and diagnostic test results, the examiner diagnosed the Veteran with having intervertebral disc syndrome L4-5 on magnetic resonance imaging (MRI) exam with sensory neurologic deficits that were beyond what would be expected by current MRI findings.  The examiner noted that the Veteran had been on short-term disability from the time of his May 2010 injury until now, and had missed seventeen weeks of work as a result of his back injury.  

VA treatment records dated from October 2010 to May 2011 reflect that the Veteran continued to present at the Boise VA Medical Center (VAMC) for follow-up treatment and care of his back condition.  These records reflect that the Veteran continued to undergo physical therapy and rehabilitative care for his low back disorder.  During a January 2011 VA treatment visit, the Veteran noted that he was receiving rehabilitative care on a regular basis, and had not experienced any exacerbations of pain or swelling in his back recently.  The Veteran also reported that he was searching for a new job noting that he was unable to continue his duties at his former place of employment in light of the physical restraints he now had due to his back condition.  The VA treatment records also reflect that the Veteran underwent routine physical evaluations of his lumbar spine, the findings of which were clear for any tenderness or spasms in the paraspinous muscles, and further reflected the spine to be in a normal position with normal lordosis.  It was further noted that the Veteran was able to toe/heel walk without any difficulty.  At the May 2011 VA treatment visit, the VA treatment provider noted that the Veteran's range of motion in all large joint was within normal limits for age, without notable pain.  The treatment provider also noted that the Veteran was able to squat and stand repetitively without assistance or pain, and his gait was within normal limits.  

The Veteran was afforded another VA examination in September 2011, at which time the examiner reviewed the available treatment records and interviewed the Veteran regarding his medical history.  Upon evaluating the Veteran, the examiner noted that he exhibited "Waddell's-like non-physiological responses", to include pain in the lower back with head axial compression as well as a radiating tickle-like sensation at the slightest light touch to the lower back.  The Veteran reported to have flare-ups which impact the function of his thoracolumbar spine, and described these flare-ups as pain in the back and legs which causes increasing numbness.  On physical examination, the Veteran was shown to have flexion to 25 degrees, with evidence of painful motion at 5 degrees; extension to 10 degrees with pain at 5 degrees; right and left lateral flexion to 25 degrees with pain at 5 degrees; and right and left lateral rotation to 25 degrees with pain at 5 degrees.  The examiner noted that the Veteran could perform repetitive-use testing and added that post-test forward flexion ended at 15 degrees, post-test extension ended at 5 degrees, and post-test right and left lateral flexion and right and left lateral rotation ended at 25 degrees.  The examiner also commented that the Veteran experienced additional limitation of motion and functional loss following repetitive motion, and noted that his back range of motion was so limited that any motion beyond 25-30 degrees in any direction causes pain and requires that he slow down.  The examiner also noted that the Veteran's muscle strength was 5/5 during hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension bilaterally.  

The Veteran was afforded another VA examination in May 2012, at which time he provided his military and medical history and reported to experience pain in his lower back when sitting, standing and walking since exacerbating his back condition in a work-related injury in May 2010.  The Veteran described flare-ups of back pain, noting that if he turns too quickly he may throw his back out thereby causing his legs to go numb.  According to the Veteran, this occurs 2-3 times a month, and he treats these flare-ups with ice rather than chiropractic care.  Upon physical examination, the Veteran was shown to have forward flexion to 90 degrees with pain at 40 degrees, extension to 30 degrees with pain at 25 degrees, right and left lateral flexion to 30 degrees with pain, and right and left lateral rotation to 30 degrees with pain.  The examiner did not observe additional limitation of motion in the lumbar spine upon repetitive movement, but he did note that the Veteran had functional loss and/or functional impairment following repetitive use due to pain, and the fact that he needed to change his positions frequently.  The examiner further observed objective signs of tenderness with 'jumping' on palpation within the mid-lumbar spine region.  The examiner noted that the Veteran's muscle strength was 5/5 bilaterally during hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The examiner also noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but had not experienced any incapacitating episodes during the past twelve months as a result of this condition.  The Veteran also underwent an x-ray of the lumbar spine, the findings of which revealed "moderate to space narrowing at L4-L5" as well as "mild osteophytes scattered through lumbosacral spine."  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected L5-S1 injury, postoperative.  The majority of the evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  In fact, the objective medical evidence reflects that the Veteran's range of motion in his thoracolumbar spine has shown improvement throughout the course of the appeal.  As previously discussed above, report of the September 2010 VA examination reflects that the Veteran had forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Although the examiner observed objective evidence of pain on active range of motion and following repetitive range of motion exercises, he did not observe additional limitation of motion after repetitive movement.  At the May 2012 VA examination, the Veteran was shown to have flexion to 90 degrees with evidence of painful motion at 40 degrees; extension to 30 degrees with pain at 25 degrees; right and left lateral flexion to 30 degrees with pain; and right and left lateral rotation to 30 degrees with pain.  Again, although the examiner noted objective signs of painful motion and functional loss following repetitive motion, he recorded no additional loss of degree when comparing the initial and final range of motion findings.  

The Board acknowledges that the Veteran was shown to have flexion to 25 degrees, with pain at 5 degrees, during the September 2011 VA examination.  However, it does not appear that these test results are very reliable, considering that VA treatment records preceding this VA examination indicated that the Veteran's range of motion in the lumbar spine was within normal limits.  The Board finds it somewhat perplexing that the Veteran's range of motion measurements changed so drastically from the time of the May 2011 VA treatment visit, wherein it was noted that his range of motion was within normal limits, to the September 2011 VA examination.  In addition, the VA examiner noted on several occasions that the Veteran exhibited multiple non-physiological responses during the evaluation.  The term physiologic refers to something that is characteristic of or conforming to the normal functioning or state of the body or a tissue or organ.  See Dorland's Illustrated Medical Dictionary 1464 (31st ed. 2007).  As such, the examiner found that the Veteran's behavior was not characteristic of the way the human body functions.  The examiner specifically listed the ways in which the Veteran's responses were non-physiological, noting that he exhibited pain in the lower back with head axial compression; that pain in his lower back caused him to experience limited neck motion manifested by his winces and closed eyes with the slightest neck motion; and given that any back motion in any direction beyond 30 degrees was not possible, but he then returned to a neutral position complaining of back pain but the objective findings were negative for any spasm/tight muscles.  In light of these factors, and in light of the fact that the May 2012 VA examiner noted numerous inconsistencies between the Veteran's reported history and the treatment records themselves, the Board finds the Veteran's credibility to be somewhat questionable.  As such, the Board finds the September 2011 VA examination findings to be unreliable for rating purposes and accords more weight to the September 2010 and May 2012 VA examination findings, as well as the VA treatment records, all of which are absent any indication that the Veteran's range of motion during flexion was limited or reduced to 30 degrees or less.  

In addition, the VA examination reports and VA treatment records were clear for any evidence of ankylosis of the lumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension.  

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The May 2012 VA examiner noted that while the Veteran has intervertebral disc syndrome, he has not experienced any incapacitating episodes over the past twelve months due to this condition.  Although the September 2011 VA examiner noted that the Veteran had experienced incapacitating episodes having a total duration of at least four weeks but less than six weeks as a result of his intervertebral disc syndrome, this assessment appears to be based on the Veteran's reported statements alone rather than the medical records which are devoid of any findings, notation or treatment for any episodes of incapacitation.  Indeed, upon reviewing the September 2010 VA examination report, the Board notes that while the examiner noted that the Veteran had experienced incapacitating episodes of spine disease, he added that the Veteran had been in bed for one week in May 2010.  The Board finds it difficult to believe that the Veteran only experienced one week's worth of incapacitating episodes following his May 2010 work-injury, yet at least four weeks' worth of incapacitating episodes one year after this injury.  As previously discussed above, the Board finds the September 2011 VA examination findings to be inconsistent with the objective evidence of record and unreliable for rating purposes.  Indeed, the Veteran's treatment records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating his physician recommended or prescribed bed rest.  Therefore, the more persuasive medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion exercises.  The Board also recognizes the May 2012 VA examination which demonstrates that repetitive motion yielded pain and such pain has a major functional impact.  However, as previously noted, both the September 2010 and May 2012 VA examiners commented that the Veteran's range of motion was not additionally limited following repetitive motion.  Although the September 2011 VA examination report reflects there to be additional reduction in the range of motion following repetitive motion, for reasons already discussed above, the Board does not find the objective medical findings to be persuasive or reliable for VA rating purposes, and affords more weight to the September 2010 and May 2012 VA examination reports.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted.  

The Board notes that the May 2012 VA examiner did identify a residual scar on the Veteran's lower back stemming from the one of the previous surgical procedures he underwent.  As such, the Board has also considered whether separate compensable ratings are available for any residual scarring.  In describing the scar, the examiner noted that the scar was neither painful, unstable, nor greater than 39 square (sq.) centimeters (cm).  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a compensable rating pursuant to DC 7805 is not warranted.  As such, a compensable rating for the Veteran's residual scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has considered the testimony and assertions by the Veteran pertaining to his lower back.  He is competent to attest to the exhibited symptoms in his back  The objective evidence of record, however, is more probative and persuasive than the descriptions of his symptoms.  The Veteran's assertions in this regard are not credible.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected L5-S1 injury post-operative warrants a rating in excess of 20 percent at any time during the appeal period.  Thus, this claim must be denied.  

With respect to any neurological complications, the Veteran has already been service-connected and separately rated for neuropathy of the lower extremities.  See July 2004 rating decision.  Furthermore, the Veteran has denied experiencing any bowel or bladder symptomatology, and the medical evidence of record throughout the pendency of the appeal does not reflect any such pathology.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  


ORDER

Entitlement to a disability rating in excess of 20 percent for L5-S1 injury, postoperative is denied.  


REMAND

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring veterans for extraschedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-" an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extraschedular evaluation may be based on the collective impact of the veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  It is not clear that the originating agency considered the aggregate impact of the Veteran's service-connected disabilities when determining not to refer the increased rating claims to the Director of Compensation.  

The Board notes that the Veteran filed a formal claim for a TDIU due to his service-connected low back disability in October 2010.  In his application, the Veteran explained that he injured his low back in May 2010, and as a result of this injury, he is no longer able to sit, stand or walk for prolonged periods of time, and he is also unable to lift heavy objects as easily as once before.  According to the Veteran, in light of these physical restrictions, he can no longer resume his previous position as a garbage collector for the sanitation department, and he is unable to secure substantially gainful employment in an effort to help support his family.  In addition to his service-connected low back disability, the Board notes that the Veteran is also currently service-connected for neuropathy of the left leg, which is evaluated as 10 percent disabling; and neuropathy of the right leg, which is evaluated as 10 percent disabling.  His current combined rating for these service-connected disabilities is 40 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran was afforded a VA examination in connection to his service-connected back disability in September 2010.  After interviewing the Veteran, and evaluating his service-connected disabilities, in a separate opinion (also dated in September 2010), the VA examiner concluded that the Veteran was not incapable of securing gainful employment.  According to the examiner, the Veteran should refrain from lifting anything heavier than twenty pounds, and he should avoid lifting objects while standing in an awkward position or while on a ladder.  The examiner further noted that the Veteran should avoid jobs where he will be forced to sit for prolonged periods of time, but noted that many employers will provide work stations where an employee can alternate between standing at a computer on a higher table and using a barstool-height chair.  He (the examiner) also noted that the Veteran had the option to work at a number of clerical positions, and many call centers allow the use of headsets which allow an employee to stand.  According to the examiner, the Veteran's symptoms are likely short-term and should be manageable with anti-inflammatories.  The examiner ultimately concluded that the Veteran's disability was not considered an incurable problem that would render him unable to work in the long term.  Based on the examination findings, the RO denied the Veteran's claim for a TDIU in the November 2010 rating decision and the Veteran did not appeal this denial.  

He filed another claim for TDIU in May 2011, and submitted a letter from the Human Resources Department at the Boise VAMC which indicated that the Veteran had applied, and been considered for, a full-time Housekeeping Aide position in the Facility Management Services department at the VAMC.  In the letter, the Human Resources Officer explained to the Veteran that they could not offer him this position, due to the fact that his medical condition would likely create a significant risk of injury to himself and others, and could interfere with a safe and efficient job performance.  In a July 2011 letter, the Veteran, through his representative, withdrew his claim for entitlement to TDIU.  

However, the Veteran continues to contend that he is unable to obtain substantially gainful employment as a result of his service-connected disabilities.  At the May 2012 VA examination, when asked whether the Veteran's thoracolumbar spine condition impacts his ability to work, the examiner indicated that it did, and noted that the Veteran lost his previous position at the sanitation department as a result of his back condition, and the VA would not hire him due to his back condition.  At the September 2012 hearing, the Veteran testified that he was unable to continue his previous job at the sanitation department because this position requires that he be able to lift at least 125 pounds - something he could no longer do.  According to the Veteran, he currently works as a shuttle bus driver, a position which allows him to change his positions every fifteen minutes.  He claims to earn a small income from this job, noting that he earned roughly $40,000.00 per year at his previous job, and was making less than half this amount at his current job.  See September 2012 Hearing Transcript (T.,) pp. 5-7.  According to the Veteran, he has been unable to secure employment that will allow him to earn a more substantial income.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for a family unit.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Based on the evidence of record, the Veteran is currently married with three children.  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for a family unit of five people was $28,977.00 in 2013.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Considering the more recent medical evidence of record, and the Veteran's continued assertions that he cannot obtain substantially gainful employment as a result of his service-connected disabilities, the Board finds that the Veteran's service connected disabilities may have precluded him from securing and following a substantially gainful occupation.  However, the May 2012 VA examiner did not discuss whether service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the Board finds that a remand is necessary to schedule the Veteran for a new examination in connection to his TDIU claim to determine whether he is capable of obtaining and maintaining substantially gainful employment.  

As the analysis and findings above reflect, the Board has no authority to assign a TDIU rating under 4.16(b) where a claimant does not meet the schedular requirements of 4.16(a), without first referring the case to the Director, Compensation and Pension Service.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  The code clearly provides that a claim for extraschedular consideration under 38 C.F.R. § 4.16(b) must be determined by the Director, Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA letter as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.  

2. The Veteran should be scheduled for another VA examination to determine the effect of all service-connected disabilities (L5-S1 injury post-operative; neuropathy of the left leg; neuropathy of the right leg) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner is then requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and the September 2010 and May 2012 VA examination reports, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with the service-connected back disability as well as his service-connected neurological disorders  should be noted in the examination report.  The examiner should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner should take into consideration the severity of the Veteran's service-connected disabilities--particularly his low back disorder.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3. The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and adjudicate the Veteran's claim of entitlement to TDIU.  The originating agency should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities; or whether he is unemployable due to service-connected disability even if he does not meet the schedular rating criteria.  If any issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


